Title: To James Madison from William Bentley, 27 May 1814 (Abstract)
From: Bentley, William
To: Madison, James


        § From William Bentley. 27 May 1814, Salem. “Permit me to inform you, that the bearer Mr Andrew Dunlap a native of Salem, is upon a southern tour with some citizens of Salem. His talents, his education, & attainments have the highest claims upon our affections, & his love of his country encouraged by all his kindred, who are among our most wealthy citizens, promises that he will plead with glory the Cause of his Country, & of our most wise & happy administration.”
      